Citation Nr: 0322059	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for disability manifested 
by chronic headaches.

Entitlement to service connection for a disorder of the 
cervical spine (neck).

Entitlement to service connection for a disorder of the 
thoracic (middle) spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On August 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

(1).  First, ask the appellant to 
identify all VA and non-VA health care 
providers that have ever treated him for 
any disorder of the spine, whether low 
(lumbar), middle (thoracic), or upper 
(cervical spine or neck), as well as for 
headaches, during the period of March 
1973 to the present.  Also, ask him to 
identify the private doctor or doctors 
who diagnosed/treated brain stem collapse 
into the spine causing severe headaches, 
which history was recorded on a June 14, 
1994, VA medical certificate.  Inform the 
veteran that VA will obtain records from 
each health care provider that he 
identifies.  

Additionally, inform the veteran that in 
a June 1994 statement he identified 
treatment at Flowers Hospital, Dothan, 
AL, and South East Alabama Medical 
Center, Dothan, AL; a September 20, 1989 
private treatment record of Dr. James B. 
Craven indicates pertinent treatment in 
1971 received by Drs. Kirch and Van 
Hanon, each of Gulf Port, Mississippi; 
and a September 1994 statement of the 
veteran indicates treatment from Dr. 
Suppler, identified by the veteran as a 
neurosurgeon.  Ask the veteran to provide 
complete identifying information 
regarding these treatment providers.

(2).  Second, regardless of the veteran's 
response to #1 above, request and obtain 
copies of the veteran's medical records 
from the identified providers, to include 
the VA Medical Centers located in: (1) 
Gainesville, FL; (2) Pensacola, FL, as 
well as any other VAMC identified by the 
veteran, dated from March 1973 to the 
present, regarding treatment for any low, 
middle, or upper spine disorder, or 
headaches.  

Additionally, specifically request ALL 
available records, to include all in-
patient and out-patient treatment 
records, hospital summaries, complete 
clinical records, as well as any x-ray 
studies, or other neurologic or 
radiologic records or studies.  

(3).  Request a copy of any disability 
determination decision of the veteran 
from the Social Security Administration 
(SSA), as well as copies of the medical 
records referred to therein.  

(4).  Thereafter, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following three (3) examinations: 

(1) a VA examination for headaches, 
(2) an orthopedic examination, and 
(3) a neurological examination (as 
well as any other examination deemed 
indicated upon evaluation of the 
veteran) to determine whether or not 
the veteran has a diagnosis of a 
disability manifested by headaches, 
and if so, to determine the likely 
etiology of any chronic headaches, 
as well as the likely etiology of 
any low, middle and upper spine 
pathology.  Any opinions expressed 
should reflect reference to the 
documented clinical history, to 
include, but not limited to, the 
June 14, 1994 VA Medical 
Certificate, as well as the July 
1999, February 2000, and June 2000 
private medical nexus opinions of 
Dr. M. L. Walker, as well as the 
service medical records, and any 
records obtained from the VAMC 
located in Montgomery, AL, for 1988 
or 1989, as well as, South East 
Alabama Medical Center, Flowers 
Hospital, and Drs. Kirch and Van 
Hanon, if received, as well as the 
documented clinical history.  Send 
the claims folder to the examiner(s) 
for review.

(5)  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





